By the Court.
This would be making a new record, and cannot be done; unless the justice has some minutes to amend by. The records of a court, for the best of reasons, are held to be of such uncontrollable verity, that they can be proved only by themselves, and no averments against them are admissible; and it would destroy that credit, which the law gives to the records of courts, if the judges after the term is over, might alter and amend them upon their memories. See Foot et al. v. Cady, adjudged at Tolland, March Term, 1790.